Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.13.a.i EXHIBIT B ABERDEEN FUNDS Fund Administration Agreement Fee Schedule * Fees The Trust shall pay fees to the Administrator, as set forth in the schedule directly below, for the provision of services covered by this Agreement. Fees will be computed daily and payable monthly at an annual rate based on the aggregate amount of the Trusts average daily net assets. The Trust will also be responsible for out-of-pocket expenses (including, but not limited to, the cost of the pricing services that the Administrator utilizes and any networking fees paid as out-of-pocket expenses) reasonably incurred by the Administrator and in providing services to the Trust. All fees and expenses shall be paid by the Trust to the Administrator on behalf of the Administrator. Aggregate Fee as a Trust Asset Level Percentage of Net Assets First $500 million 0.045% $Over 500 million to $2 billion 0.03% Over $2 billion 0.015% The asset-based fees are subject to an annual minimum fee equal to the number of Funds multiplied by $2083.33. Funds of the Trust Aberdeen U.S. Equity Fund Aberdeen Select Worldwide Fund Aberdeen China Opportunities Fund Aberdeen Developing Markets Fund Aberdeen International Equity Fund Aberdeen Equity Long-Short Fund Aberdeen Global Financial Services Fund Aberdeen Health Sciences Fund Aberdeen Natural Resources Fund Aberdeen Technology and Communications Fund Aberdeen Global Utilities Fund Aberdeen Optimal Allocations Fund: Growth Aberdeen Optimal Allocations Fund: Moderate Growth Aberdeen Optimal Allocations Fund: Moderate Aberdeen Optimal Allocations Fund: Defensive Aberdeen Optimal Allocations Fund: Specialty Aberdeen Small Cap Fund Aberdeen Tax-Free Income Fund Aberdeen Core Income Fund Aberdeen Core Plus Income Fund Aberdeen Asia Bond Institutional Fund Aberdeen Global Fixed Income Fund Aberdeen Global Small Cap Fund Aberdeen International Equity Institutional Fund * As most recently approved at the , 2009 Board Meeting.
